DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2010/0170270).
	Per claim 1, Jang teaches an air-conditioning apparatus, comprising: a compressor (14); an indoor heat exchanger (“indoor units”, para. 0030) used as a condenser during a heating operation; an outdoor heat exchanger (70 and 80) including a lower heat exchanger (80) and an upper heat exchanger (70) provided at top of the lower
operate the outdoor fan (the controller necessarily operates the fan), perform a first defrosting control in which the switching state of the switching device is set to the first state (“S3”, see figure 5), after the controller performs the first defrosting control, perform a second defrosting control in which the switching state of the switching device is set to the second state (“S5” see figure 5), and after the controller performs the second defrosting control, perform a third defrosting control in which the switching state of the switching device is set to the first state (when the defrosting begins the next cycle of defrosting the first state will begin again, after the second defrosting control).
	Per claim 2, Jang meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jang teaches the
	Per claim 6, Jang meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jang teaches a bypass pipe (20) that connects the discharge port of the compressor and the switching device to each other; and a valve (27 and 29) provided to the bypass pipe, wherein the controller is configured to set the valve to a closed state during the heating operation (“ring a heating operation, the respective defrosting valves 27 and 29 are closed”, para. 0038), and set the valve to an open state during the defrosting operation (“first defrosting operation (S3) includes opening the first defrosting valve 27”, para. 0071).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2010/0170270).
	Per claim 3, Jang meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jang teaches a performance time of the first defrosting control (i.e. there is inherently an operating time (i.e. “performance time”) of the first defrosting control) and a performance time of the third defrosting control (i.e. there is inherently an operating time (i.e. “performance time”) of the third defrosting control) but fails to explicitly teach wherein first defrosting control performance time is shorter than the third defrosting control performance time.
	However, one skilled in the art would know that performance time of the defrost control operation is based on the amount of frost on the heat exchanger.  Therefore the performance time of the first and third defrosting control operation  is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the amount of frost build up on the heat exchanger changes the performance time of the first and third defrosting control operation changes.  Therefore, since the general conditions of the claim, i.e. the performance time of the first defrosting control and the performance time of the third defrosting control were disclosed in the prior art by Jang, it is not inventive to discover the optimum workable value of performance time of the first and third defrosting control by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the performance time of the first defrosting control 
	Per claim 4, Jang meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jang teaches a performance time of the first defrosting control (i.e. there is inherently an operating time (i.e. “performance time”) of the first defrosting control) and a performance time of the second defrosting control (i.e. there is inherently an operating time (i.e. “performance time”) of the second defrosting control) but fails to explicitly teach wherein the performance time of the first defrosting control is shorter than the performance time of the second defrosting control.
	However, one skilled in the art would know that performance time of the defrost control operation is based on the amount of frost on the heat exchanger.  Therefore the performance time of the first and second defrosting control operation is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the amount of frost build up on the heat exchanger changes the performance time of the first and second defrosting control operation changes.  Therefore, since the general conditions of the claim, i.e. the performance time of the first defrosting control and the performance time of the second defrosting control were disclosed in the prior art by Jang, it is not inventive to discover the optimum workable value of performance time of the first and third defrosting control by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the performance time of the first defrosting control operation disclosed by Jang be shorter than the performance time of the second defrosting control.
	Per claim 7, Jang meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jang teaches a volume of the lower heat exchanger (i.e. there is inherently a volume associated with the lower heat exchanger) and a volume of the upper heat exchange (i.e. there is inherently a volume associated with the upper heat exchanger) but fails to explicitly teach wherein the volume of the lower heat exchanger is smaller than the volume of the upper heat exchanger.
	However, one skilled in the art would know that volume of a heat exchanger determines the heat transfer capacity of the heat exchanger.  Therefore the volume of the lower and upper heat exchanger is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the volume of the lower and upper heat exchanger are adjusted the heat transfer capacity of the lower and upper heat exchanger are adjusted.  Therefore, since the general conditions of the claim, i.e. the volume of the lower heat exchanger and the volume of the upper heat exchanger were disclosed in the prior art by Jang, it is not inventive to discover the optimum workable value of the volume of the lower and upper heat exchanger by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the volume of the lower heat exchanger disclosed by Jang be smaller than the volume of the upper heat exchanger.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2010/0170270) in view of Tsukino (US 2015/0300723).
	Per claim 5, Jang meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jang fails to explicitly teach wherein the controller is configured to 
	However, Tsunkino teaches an air conditioning system wherein a controller (17) is configured to start a defrosting operation (S10) after a lapse of a predetermined time (S6) from a start of a heating operation (S3) for reducing power consumption of the air conditioning system (para. 0016 of Tsunkino).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a controller is configured to start a defrosting operation after a lapse of a predetermined time from a start of a heating operation, as taught by Tsunkino in the invention of Jang, in order to advantageously reduce the power consumption of the air conditioning system (para. 0016).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jung (US 5,823,006) teaches an air conditioning system including a plurality of evaporators and a switching device.
Chrostowski et al. (US 4,313,313) teaches an air conditioning system including a plurality of evaporators and a switching device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763